Beck, P. J., and Gilbert, J.,
dissent from the ruling of the majority. They are of the opinion that the court ruled properly that the defendant had the right to show that there was litigation between the parties, to illustrate the state of feelings between them, and properly ruled that the judgment, as the result of the suit, was inadmissible. That while evidence that there had been litigation between the accused and the deceased tended to show the state of feelings, the termination of the suit was not relevant, and there is no merit in the exception to the ruling of the court upon this question. This court has in analogous cases so held; and see also 30 C. J. 183, and cit.
In another ground of the motion for a new trial error is assigned upon the judgment of the court which excluded evidence offered by the defendant for the purpose of proving that an experiment made by named witnesses would show that a witness for the State, who testified that at a distance of 200 yards he saw a pistol in the hand of the defendant, could not identify a weapon of that character at the distance stated, and that he could not identify other objects of approximately the same size as a pistol. This question being for decision by a full bench of six Justices, who are evenly divided in opinion upon the question made by this assignment of error (that of Beck, P. J., and Hines and Gilbert, JJ., being for affirming the judgment on this question, and that of Bussell, C. J., and Atkinson and Hill, JJ., being for reversing it), the judgment of the court below is affirmed upon this ground of the motion by operation of law.
The judgment of the court below refusing a new trial having *309been reversed, and as the ease is to be tried again, no opinion is expressed as to the sufficiency of the evidence to authorize a verdict of guilty.

Judgment reversed.


All the Justices concur, except Beck, P. J., and Gilbert, J.,.dissenting.